DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-18 are allowed
The following is an examiner’s statement of reasons for allowance: 
The rejection under 35 USC 101 has been withdrawn. The amended limitations now recite a combination of steps that impose meaningful limitations and integrate the judicial exception into a practical application (MPEP 2106.05 (e)). The electronic marketplace provides an unconventional communication arrangement between consumers and sellers. The examiner finds the argument of “The electronic marketplace communicates with the Sellers and the Sellers communicate with the electronic marketplace. The electronic marketplace communicates with the consumer and the consumer communicates with the electronic marketplace. None of the consumer's information is provided to the Sellers. As a proxy, the electronic marketplace prevents access to cookies on the consumer's browser. The electronic marketplace generates advertisements for Sellers in response to receiving communications from Sellers and selects which advertisements may be presented to the consumer. Only electronic marketplace selected advertisements are communicated to the consumer, if the consumer assents to inclusion of such advertisements. The electronic marketplace acts as a consumer controlled filter to determine which advertisements are made available to a consumer (See Specification [0007], [0008] and [0098]-[0101]” to be persuasive. 
The closest prior art of record was found to be the previous rejection of Patt in view of So in view of Calman in further view of Regmi, however the applicants’ arguments with respect to the rejection under 35 USC 103 were found to be persuasive. The examiner was persuaded that the Patt reference is a consumer centric method and therefore the combination of the prior art did not teach the claimed invention. An updated search was performed, specifically directed to the inventive concept of “the present invention as claimed and as described in the specification provides a specific and concrete manner of communication utilizing an electronic marketplace server to solve the above-described problem. The electronic marketplace acts as a proxy for the consumer and sellers such that the consumer's information is not available to the Sellers and Sellers are unable to access cookies on the consumer's Internet device”, and the closest prior art in the updated search was found to be Kublickis (U.S. Pub. No. 20070067297). The reference discloses the presentation of advertisements in a marketplace in which products are placed and sold. However, the references fail to teach “operating said one or more servers as a proxy between each said member and said partners to provide that each said member is nameless and untraceable by said partners” in combination with other claimed limitations. 
The closest NPL of record was found to be “Agent based Architecture for Privacy Payoff in eCommerce”. The NPL discloses the implementation of privacy factors and considerations in eCommerce platforms, however this manner in which the privacy was accomplished was customer based and not based on the marketplace action as a proxy to protect the user’s name.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/6/2022